RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0266p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                      X
                               Plaintiffs-Appellants, -
 VIOLA ALSTON, et al.,
                                                       -
                                                       -
                                                       -
                                                          Nos. 06-1836/3367
         v.
                                                       ,
                                                        >
 ADVANCED BRANDS AND IMPORTING CO., et al.,            -
                                         Defendants, -
                                                       -
                                                       -
                             Defendants-Appellees. -
 ANHEUSER-BUSCH, INC., et al.,
                                                       -
                                                       -
                                                      N
                     Appeal from the United States District Courts
                     for the Eastern District of Michigan at Detroit
                    and the Northern District of Ohio at Cleveland.
                                Nos. 05-72629; 04-01081—
               Marianne O. Battani, Donald C. Nugent, District Judges.
                                            Submitted: June 7, 2007
                                      Decided and Filed: July 17, 2007
          Before: BATCHELDER and COLE, Circuit Judges; PHILLIPS, District Judge.*
                                              _________________
                                                    COUNSEL
ON BRIEF: Jeffrey A. Bartos, GUERRIERI, EDMOND, CLAYMAN & BARTOS, Washington,
D.C., Mark J. Schirmer, STRAUS & BOIES, Birmingham, Alabama, for Appellants. Anne G.
Kimball, Sarah L. Olson, WILDMAN, HARROLD, ALLEN & DIXON, Chicago, Illinois, Stephen
Ormond, KUPELIAN, ORMOND & MAGY, Southfield, Michigan, J. Russell Jackson, Hayden A.
Coleman, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, New York, New York, Edward M.
Crane, SKADDEN, ARPS, SLATE, MEAGHER & FLOM, Chicago, Illinois, Irene C. Keyse-
Walker, TUCKER, ELLIS & WEST, Cleveland, Ohio, for Appellees.




        *
          The Honorable Thomas W. Phillips, United States District Judge for the Eastern District of Tennessee, sitting
by designation.


                                                          1
Nos. 06-1836/3367      Alston, et al. v. Advanced Brands and Importing Co., et al.              Page 2


                                        _________________
                                            OPINION
                                        _________________
         ALICE M. BATCHELDER, Circuit Judge. In this consolidated appeal, the plaintiffs appeal
the dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) of their complaints alleging that
the defendants’ advertising is responsible for the underage, and therefore illegal, purchase of
alcoholic beverages by the plaintiffs’ minor children. See Alston v. Advanced Brands & Importing
Co., No. Civ. 05-72629, 2006 U.S. Dist. Lexis 31324, 2006 WL 1374514 (E.D. Mich. May 19,
2006); Eisenberg v. Anheuser-Busch, Inc., No. 1:04 CV 1081, 2006 U.S. Dist. Lexis 4058, 2006 WL
290308 (N.D. Ohio Feb. 2, 2006). Because we find that the plaintiffs lack standing, we vacate the
district courts’ orders and remand with instructions that the complaints be dismissed for lack of
jurisdiction.
         The plaintiffs in these two cases are parents of minor children. The defendants are domestic
manufacturers and importers of alcoholic beverages and the Beer Institute, a trade association.
Plaintiffs allege that the defendants’ advertising is responsible for the illegal (underage) purchase
of alcoholic beverages by minor children, and that plaintiffs’ own minor children have been subject
to the defendants’ advertising campaigns. Plaintiffs do not, however, allege, admit, or plead any
facts tending to demonstrate that their own minor children, or any particular minor children, have
actually purchased any such alcohol. These plaintiff parents seek to recover money allegedly spent
on purchases of alcoholic beverages by minor children and to enjoin further advertising. See Alston
at *1; Eisenberg at *2. In considering these claims, both of the district courts determined that their
respective plaintiffs could not demonstrate injury or causation for any of their claims, and concluded
that the plaintiffs had failed to state any claims upon which relief could be granted. Neither of the
district courts discussed standing, even though other courts presented with virtually identical claims
have done so. See, e.g., Hakki v. Zima Co., No. 03-9183, 2006 WL 852126, *2 & n.1 (D.C. Super.
Mar. 28, 2006) (unreported) (denying standing for lack of injury, under District of Columbia law);
Tomberlin v. Adolph Coors Co., No. 05 CV 545, *3 (Wis. Cir. Ct. Feb. 16, 2006) (unreported)
(denying standing for lack of injury or causation, under Wisconsin law).
         “Every federal appellate court has a special obligation to satisfy itself not only of its own
jurisdiction, but also that of the lower courts in a cause under review, even [if] the parties are
prepared to concede it . . . . When the lower federal court lacks jurisdiction, we have jurisdiction
on appeal, not of the merits but merely for the purpose of correcting the error of the lower court in
entertaining the suit.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998) (citations and
edits omitted) (stating that there is no “doctrine of hypothetical jurisdiction”). Standing is an aspect
of justiciability, Warth v. Selden, 422 U.S. 490, 498 (1975), and “a plaintiff must demonstrate
standing for each claim he seeks to press.” DaimlerChrysler Corp. v. Cuno, 126 S. Ct. 1854, 1867
(2006). The “irreducible constitutional minimum of standing” comprises three requirements: injury
in fact, causation, and redressability. Steel Co., 523 U.S. at 102-03.
        The plaintiffs allege two kinds of injury, economic injury and injury to their parental rights,
but this second claim of injury is specious. As the district court explained in Eisenberg:
       This Court is aware of no legal authority that would support restriction of a private
       party’s freedom of speech and expression under the theory that the expressed ideas
       interfere with a parent’s right to make decisions regarding their children’s
       upbringing. Parents have a right to make fundamental decisions about a child’s
       upbringing, but they have no legal right to prevent other private parties from
       attempting to influence their children.
Nos. 06-1836/3367      Alston, et al. v. Advanced Brands and Importing Co., et al.             Page 3


See Eisenberg at *16 (noting that “[a]ll of the cited cases dealing with an interference with parental
rights involve state actors”); see also Smith v. Org. of Foster Families for Equal. & Reform, 431
U.S. 816, 846 (1977) (reasoning that “[i]t is one thing to say that individuals may acquire a liberty
interest against arbitrary governmental interference, . . . [i]t is quite another to say that one may
acquire such an interest in the face of another’s constitutionally recognized liberty interest”).
Consequently, the plaintiffs’ complaints do not allege a cognizable injury under this theory.
        Nor do these complaints adequately plead any economic injury, principally because these
plaintiffs have not alleged that their children have purchased any alcohol — that is, these plaintiffs
have not alleged that they have suffered any economic injury. Therefore, the plaintiffs’ complaints
do not allege a legal “injury in fact” based on this theory.
         It may be, as plaintiffs contend, that they could overcome this deficiency if they were
permitted to amend their complaints. But even if that were the case, the plaintiffs cannot
demonstrate that they have standing because they cannot show causation or redressability. See
Alston at *3, 9; Eisenberg at *13-14, 16. As the plaintiffs’ complaints acknowledge, laws in both
forum states protect against the underage consumption of alcohol — both the sale of alcohol to and
the purchase of alcohol by a minor are unquestionably illegal. Therefore, the causal connection
between the defendants’ advertising and the plaintiffs’ alleged injuries is broken by the intervening
criminal acts of the third-party sellers and the third-party, underage purchasers. See Simon v. E. Ky.
Welfare Rights Org., 426 U.S. 26, 41-42 (1976) (“a federal court [may] act only to redress injury
that fairly can be traced to the challenged action of the defendant, and not injury that results from
the independent action of some third party not before the court”). A crime is an independent action.
Indeed, our entire concept of criminal punishment is predicated on the idea that individuals are
accountable for their own actions. Consequently, the plaintiffs cannot allege any facts that would
demonstrate causation sufficient to establish standing to litigate the present claims.
        The plaintiffs not only cannot demonstrate causation, they cannot articulate a viable remedy.
The plaintiffs’ most obvious remedy would be to recover from their children the money those
children converted from the plaintiffs (i.e., parents) in order to violate the law prohibiting underage
purchase of alcohol. A second obvious remedy would be to recover money from the retailers who
sold alcohol to minors in violation of the law. The corresponding injunctive remedy would be the
rigorous enforcement of the existing laws against the purchase of alcohol by minors. The plaintiffs,
of course, cannot obtain these remedies through this litigation against these named defendants.
        In any event, if outlawing the actual sale and purchase is insufficient to remedy the alleged
injuries (which is the premise underlying the plaintiffs’ theories), then outlawing mere advertising
must be insufficient as well. Consequently, the plaintiffs cannot demonstrate redressability. If these
plaintiffs are convinced that alcohol advertising (i.e., First Amendment commercial speech) should
be outlawed, then the means must be by legislation or constitutional amendment, not by judicial fiat.
        For the foregoing reasons, we hold that the plaintiffs do not have standing to assert their
claims in federal court. Accordingly, we VACATE the orders of the district courts and REMAND
these cases to the district courts with instructions to DISMISS for lack of jurisdiction.